

115 HR 7377 IH: Children of Fallen Servicemembers AMT Relief Act
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7377IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Larsen of Washington introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exempt survivor benefit annuity plan payments from
			 the individual alternative minimum tax.
	
 1.Short titleThis Act may be cited as the Children of Fallen Servicemembers AMT Relief Act. 2.Exemption for survivor benefit annuity plan payments from the individual alternative minimum tax (a)In generalSection 59(j)(1) of the Internal Revenue Code of 1986 is amended by adding at the end the following new flush sentence:
				
					Solely for purposes of this subsection, any annuity paid under the Survivor Benefit Plan under
			 subchapter II of chapter 73 of title 10, United States Code, shall be
			 considered earned income of such child..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			